Citation Nr: 0015678	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating for Posttraumatic 
Stress Disorder (PTSD), 
currently evaluated as 70 percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound of the right 
upper arm, currently evaluated as 20 percent disabling.

3. Entitlement to a compensable evaluation for left ear 
hearing loss.

4. Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The Board observes that further development must be 
undertaken before adjudication can proceed in this case.

In his substantive appeal dated February 18, 1999 and 
received at the RO 6 days later, the veteran requested a 
travel board hearing in Oklahoma before a member of the Board 
of Veterans' Appeals , which has not been held.  A report of 
contact dated in March 1999 reflects that an RO official 
spoke with the veteran by telephone and the veteran related 
his wish to have a travel board hearing.  An appeals check 
list, dated in June 1999, notes that a travel board hearing 
had been requested and was still pending.  

As a travel board hearing has not been held and the veteran 
has not withdrawn his request for such hearing, the Board 
must remand the case so that a travel board hearing before 
the Board may be scheduled.  Therefore, this case is REMANDED 
for the following development:

1. The RO should contact the veteran and 
advise him of the availability of a 
travel board video conference hearing 
with a member of the Board of Veterans 
Appeals.  If the veteran prefers, 
however, an in-person travel board 
hearing, such a hearing should be 
scheduled.  

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




